


RENEWAL REVOLVING NOTE


$35,000,000.00 Brookings, South Dakota
 November 15, 2011


FOR VALUE RECEIVED, Daktronics, Inc., a South Dakota corporation ("Borrower"),
promises to pay to U.S. Bank National Association, a national banking
association ("Lender", which term shall include any future holder hereof), at
141 North Main Avenue, Post Office Box 5308, Sioux Falls, South Dakota
57117-5308 or at such other place as Lender may from time to time designate in
writing, the principal sum of Thirty-five Million and No/100 Dollars
($35,000,000.00) or so much thereof as may be advanced hereunder and to pay
interest on the outstanding principal balance hereof from time to time at a
daily fluctuating rate tied to the One-Month Reserve Adjusted Reuters London
Inter-Bank Offering Rate ("LIBOR"), with the rate tiers determined on the last
day of each fiscal quarter of Borrower's accounting year, and based upon the
following rate tiers:
 
1.
Total IBD / EBITDA ratio < 0.50x
LIBOR + 125 basis points
2.
Total IBD / EBITDA ratio = or  > 0.50x and < 1.25x
LIBOR + 150 basis points
3.
Total IBD / EBITDA ratio = or  > 1.25x
LIBOR + 175 basis points



        Lender will tell Borrower the current LIBOR rate interest rate and rate
tier upon Borrower's request.  The initial rate tier shall be #1 above.  The
rate tier will not be adjusted more often than quarterly.  Interest will be
computed on the basis of actual days elapsed and a year of 360 days.


Interest is payable beginning December 1, 2011, and on the same date of each
consecutive month thereafter, plus a final interest payment with the final
payment of principal.   Principal is payable on November 15, 2012, the
"Revolving Loan Maturity Date".


This Note may be prepaid in full or in part at any time without
indemnity.  Prepayments of less than all the outstanding principal amount of
this Note shall be applied upon principal payments in the inverse order of their
maturities.


Failure to exercise any option provided herein will not constitute a waiver of
the right to exercise the same in the event of any subsequent default.  Borrower
agrees that if, and as often as, this Note is given to an attorney for
collection or to defend or enforce any of Lender's rights hereunder, Borrower
will pay to the Lender its reasonable attorneys' fees, together with all court
costs and other expenses paid by Lender.


Borrower waives presentment, protest and demand, notice of protest, demand and
of dishonor and nonpayment of this Note and any lack of diligence or delays in
collection or enforcement of this Note.  Borrower agrees that this Note, or any
payment hereunder, may be extended from time to time, and Borrower consents to
the release of any party liable for the obligation evidenced by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower.


THIS NOTE WILL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF SOUTH
DAKOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL
BANKS.  WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO, SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE
LAW, BUT, IF ANY PROVISION OF THIS NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE HELD TO BE
PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR
RELATING HERETO.


AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA CIRCUIT COURT SITTING IN SIOUX FALLS OR BROOKINGS, SOUTH DAKOTA; AND
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
NOTE, LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


Borrower irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Note or any of the Loan Documents
(as defined in the Loan Agreement) or the transactions contemplated hereby or
thereby.

 

 
DAKTRONICS, INC.
     
By: /s/ James B. Morgan
 
      James B. Morgan, Its Chief Executive Officer
     
By: /s/ William R. Retterath
 
      William R. Retterath, Its Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


